FILED
                             NOT FOR PUBLICATION                            MAR 06 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



MIRNA RODRIGUEZ-ROJA, a.k.a.                      No. 09-71637
Maria Dolores Rodriguez, a.k.a. Mirna
Rodriguez Rojas,                                  Agency No. A098-435-842

               Petitioner,
                                                  MEMORANDUM *
  v.

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       Mirna Rodriguez-Roja, a native and citizen of El Salvador, petitions pro se

for review of the Board of Immigration Appeals’ order dismissing her appeal from

an immigration judge’s decision denying her application for asylum, withholding


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of removal, and protection under the Convention Against Torture (“CAT”). We

have jurisdiction under 8 U.S.C. § 1252. We review de novo questions of law,

Cerezo v. Mukasey, 512 F.3d 1163, 1166 (9th Cir. 2008), except to the extent that

deference is owed to the BIA’s determination of the governing statutes and

regulations, Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004). We review

for substantial evidence factual findings. Barrios v. Holder, 581 F.3d 849, 854

(9th Cir. 2009). We deny the petition for review.

      Rodriguez-Roja testified gang members attacked her and demanded money

because they knew she had relatives in the United States. Substantial evidence

supports the agency’s determination that Rodriguez-Roja failed to demonstrate that

she is eligible for asylum and withholding of removal based on her membership in

a particular social group. See Delgado-Ortiz v. Holder, 600 F.3d 1148, 1151-52

(9th Cir. 2010); see also Barrios, 581 F.3d at 856 (evidence supported conclusion

that gang victimized the petitioner for economic and personal reasons rather than

on account of a protected ground). Accordingly, Rodriguez-Roja’s asylum and

withholding of removal claims fail.

      Substantial evidence also supports the agency’s denial of Rodriguez-Roja’s

CAT claim because she failed to establish a likelihood of torture by or with the




                                          2                                   09-71637
consent or acquiescence of a government official if returned to El Salvador. See

Arteaga v. Mukasey, 511 F.3d 940, 948-49 (9th Cir. 2007).

      PETITION FOR REVIEW DENIED.




                                         3                                   09-71637